Case 1:18-cv-11633-DLC Documenté6 Filed 12/17/18 Page 1 of 1

STATE OF NEW JERSEY)
) SS:
COUNTY OF PASSAIC )
Angela M. Roper, an attorney at law, being duly sworn deposes and says that deponent
has read the foregoing Complaint and knows the contents thereof; that the same are true to

deponent’s own knowledge, except as to the matters therein stated to be alleged upon

information and belief, and as to those matters deponent believes them to be true.

 

Angela M. Roper

Sworn to before me this
12" day of December, 2018

“Yo bina QQ. en TN 2

Notary Public

MELISSA A CAPONE
ID # 2409791
NOTARY PUBLIC
STATE OF NEW JERSEY
My Commission Expires June 22, 2021
